Citation Nr: 1728986	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  10-29 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating higher than 0 percent for right ear hearing loss, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for right ear hearing loss and assigned a 0 percent rating.

In a June 2016 decision, the Board denied entitlement to a rating higher than 0 percent for right ear hearing loss.  The Board also remanded the issue of consideration of an extraschedular rating for right ear hearing loss for referral to the Director of the Compensation Service for a decision regarding entitlement to an extraschedular rating for right ear hearing loss.  That decision has been obtained, and the issue of consideration of an extraschedular rating for right ear hearing loss has returned to the Board for final adjudication.


FINDING OF FACT

A preponderance of the competent and credible evidence of record indicates that the Veteran's right ear hearing loss does not present an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an increased rating for right ear hearing loss on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for right ear hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby making additional notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA's duty to notify has been satisfied.

The record also shows that VA has made reasonable efforts to obtain all relevant records.  The Veteran's service medical records are of record, as are post-service VA treatment records. 

VA's duty to assist also includes providing a Veteran a VA examination when warranted.  When VA provide a an examination or obtains an opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran underwent multiple VA examinations, the most recent in December 2015.  The examiners detailed the Veteran's assertions, conducted all appropriate testing, and reported the results.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examiners specifically set forth the functional effects of the Veteran's hearing disability, including potential adverse effects on occupational functioning due to communication problems, and no effects on activities of daily living.  The Board finds that is sufficient to comply with the duty to assist and the examinations are adequate.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities). 

The Board also notes that the actions requested in the prior remands have been undertaken to the extent possible.  The case was referred to the Director of the Compensation Service for a decision regarding entitlement to an extraschedular rating for right ear hearing loss.  In March 2017, the Director issued a decision.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating for Right Ear Hearing Loss on Extraschedular Basis

In June 2016, the Board denied entitlement to a rating higher than 0 percent for right ear hearing loss on a schedular basis.  The Veteran has withdrawn an appeal of that Board decision.  It is the issue of entitlement to an extraschedular rating for right ear hearing loss that is before the Board on appeal.

Generally, disability ratings are determined by evaluating the extent to which a service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  An extraschedular rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).  

When the Board finds that an extraschedular rating may be warranted based on the above factors, the Board cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423 (2009).  Rather, the Board must remand the claim to the Agency of Original Jurisdiction for referral to the Director.  Thun v. Peake, 22 Vet. App. 111 (2008).

To determine whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  An extraschedular rating decision made by the Director must contain a statement of reasons or bases, and is reviewable by the Board on a de novo basis.  Kuppamala v. McDonald, 24 Vet. App. 447 (2016).

The Veteran, in written statements and testimony before the Board, reports that his hearing disability causes functional impairment to the extent that he has difficulty comprehending conversational speech, especially when background noise is present.  He also reports difficulty localizing sound. 

On VA examination in January 2009, the Veteran stated that he had difficulty hearing in loud crowds of people and when talking on the phone.  The examiner noted that the Veteran needed to use a hearing aid.  The examiner also specified that the Veteran's hearing loss did not affect his functioning in his usual occupation and daily activities.

On VA examination in February 2011, the Veteran related that it was getting more difficult for him to hear and understand other people.  

On VA examination in March 2013, the Veteran reported that he could not hear what was being said to him.  He stated that he could not hear what was going around him.

In a September 2013 letter, the Veteran's spouse stated that the Veteran enjoyed hunting, and he had to rely on others to point him in the direction of animals due to his hearing loss disability.  She stated that it was difficult to have a conversation with the Veteran without having to clearly enunciate the words and speak forcefully.

On VA examination in July 2014, the examiner opined that the Veteran had a moderately severe to profound mixed hearing loss in the right ear.  The examiner specified that the Veteran's hearing loss should not preclude him from performing physical or sedentary activities of employment, although the Veteran should not be placed in a position where excellent hearing was required for safety.

In a November 2014 letter, the Veteran acknowledged that he was currently employed, but he stated that there were limitations to his employment because of his hearing disability.  He noted that if he was sleeping with his left ear to his pillow, the hearing loss in his right ear was so great that he would not hear his alarm clock.  He stated that he did not always hear what was being said to him, especially in noisy environments.  Even with a hearing aid, the Veteran had trouble discerning what was being said to him in noisy environments.  He stated that on the advice of hearing aid professionals, he could no longer work in his prior employment as a law enforcement officer.  He could not work as a truck driver without his hearing aid.  He stated that he currently worked as a receiving supervisor in a warehouse, and his environment was extremely noisy.  His coworkers went out of their way to ensure his safety.  He chose his seats in classes, meetings, and seminars carefully.  

On VA audiological examination in December 2015, the Veteran reported difficulty hearing in all environments including while in the presence of background noise, while on the telephone, while watching television, listening to music, and with family and friends.  He frequently had to ask for repetition and had difficulty hearing instructions.  The examiner noted that the Veteran wore a hearing aid in his right ear.

In October 2016, the extraschedular issue was referred to the Director of Compensation Purposes for consideration.

In a March 2017 decision, the Director found that entitlement to an extraschedular rating was not warranted.  The Director reviewed and commented on the Veteran's treatment records, examination reports, and work history.  The Director found that the evidentiary record did not demonstrate an exceptional disability pattern for the service-connected right ear hearing loss that made application of the regular rating criteria as impractical.  It was particularly noted that the Veteran had undergone five hearing examinations, none of which showed a compensable level of right ear haring loss.  The Director specified that an evidence review did not show an exceptional disability picture such as one indicated by marked interference with employment or frequent periods of hospitalization.  The Director concluded that no exceptional disability was shown to warrant assigning an extra-schedular evaluation.

The Board finds that the Director's opinion contains a statement of reasons or bases and is supported by the overall evidence.  Kuppamala v. McDonald, 24 Vet. App. 447 (2016).  The Director cited to the relevant regulatory provisions and explained the rationale for concluding that an extraschedular rating was not warranted.  Therefore, that decision is reviewable by the Board de novo.

The Board finds that the functional effects of the Veteran's right ear hearing loss, including difficulty hearing other people and poor social interactions, are contemplated by the schedular criteria because they describe consequences of decreased hearing ability.  The Board also observes that the effects of his hearing loss have been described by VA examiners as difficulty hearing others and impaired communication.  Those effects are also contemplated by the schedular rating because they are also consequences of decreased hearing ability.  The Board does not find any symptomatology described due to the right ear hearing loss disability that is not contemplated by the rating schedule which assigns ratings based on decreased hearing ability.  VA examiners have indicated that the Veteran's hearing loss results in impaired communication.  However, there is no evidence that there are any periods when the Veteran's hearing loss would have resulted in marked interference with employment.  While the hearing loss may have some bearing on what types of employment the Veteran can perform, the Board finds that the evidence does not show that the right ear hearing loss causes marked interference with employment.  The evidence does not show frequent hospitalization due to right ear hearing loss.  Therefore, the Board finds that the Veteran's symptomatology is contemplated by the rating criteria which are adequate to rate the disability and that related factors such as marked interference with employment and frequent hospitalization due to right ear hearing loss are not shown.

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the ratings of the individual disabilities does not capture all the service-connected disability experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

The Board notes that the Veteran is also service-connected for tinnitus, rated 10 percent; chronic otitis media, rated 0 percent; hemorrhoids, rated 0 percent; an upper lip laceration, rated 0 percent; a right ring finger injury, rated 0 percent; and status post right submandibular gland removal, rated 0 percent.  However, there are no additional service-connected disabilities.  The Board finds that the preponderance of the evidence is against the assignment of an extraschedular rating because the evidence does not show symptomatology due to right ear hearing loss or in combination with the other service-connected disabilities that is not contemplated by the rating schedule.  Mittleider v. West, 11 Vet. App. 181 (1998), Accordingly, the Board finds that this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected disabilities. 

Therefore, the Board finds that the evidence is against a finding that the right ear hearing loss disability causes average impairment of earning capacity beyond the ratings currently in effect, and an extraschedular rating for right ear hearing loss is not warranted.  38 C.F.R. § 3.321(b)(1) (2016).  The Board finds that the preponderance of the evidence is against the claim of entitlement to an increased rating for service-connected right ear hearing loss on an extraschedular basis, and that claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a rating higher than 0 percent for right ear hearing loss, on an extraschedular basis, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


